Citation Nr: 1734455	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

2.  Propriety of the assignment of a separate rating for right knee laxity, evaluated as 10 percent disabling as of September 14, 2015.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

4.  Propriety of the assignment of a separate rating for left knee laxity, evaluated as 10 percent disabling as of February 27, 2013.

5.  Entitlement to a compensable rating for right hip strain, to include whether the reduction in the evaluation from 10 to 0 percent, effective February 1, 2012, was proper.

6.  Entitlement to a compensable rating for left hip strain, to include whether the reduction in the evaluation from 10 to 0 percent, effective February 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force Reserve, to include a period of initial active duty for training (IADT) from August 1998 to November 1998.  She also served in the U.S. Navy Reserve, to include a period of full-time duty for training and administration of the reserves (TAR) from May 2000 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

By the September 2010 rating decision, the RO, in pertinent part, denied ratings in excess of 10 percent for chondromalacia of each knee.  By the November 2011 rating decision, the RO implemented an August 2011 proposal to reduce the Veteran's ratings for right and left hip strain from 10 to 0 percent, effective February 1, 2012.

In November 2013, while the appeal of the aforementioned matters was pending, the RO granted a separate 10 percent rating for left knee laxity, effective February 27, 2013.  That same month, the RO issued a statement of the case (SOC) addressing the matter of the Veteran's entitlement to higher (compensable) ratings for her service-connected hip disabilities.  As such, these issues developed for appeal have been characterized as set forth on the title page.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

In March 2015, the Board granted an earlier effective date for the award of a 50 percent rating for the Veteran's mood disorder and remanded the remaining issues for additional development.  While on remand, in a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a separate 10 percent rating for right knee laxity, effective September 14, 2015.  The Veteran did not file a notice of disagreement with this rating decision; however, such issue is part and parcel of her claim of entitlement to an increased rating for her right knee disability.  See generally VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Therefore, such issue has been included on the title page.  The case now returns for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board previously remanded the issues on appeal in March 2015 in order to afford the Veteran VA examinations so as to determine the nature and severity of such disabilities in light of her testimony that suggested that her knee and hip disabilities may have increased in severity since the time of the most recent examinations in February 2013, or that the information contained in the reports of those examinations is otherwise not current and/or accurate.  Thereafter, the Veteran underwent VA examinations in September 2015 and March 2016 that addressed all of the matters requested by the Board.  However, since such time, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examination conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran new VA examinations that address such inquiries. Such examinations should include retrospective medical opinions addressing the findings included in the VA examinations conducted during the course of the appeal. 

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any VA treatment the Veteran has received for the disabilities of her hips and knees through the VA facility in Denver, Colorado, since April 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  Afford the Veteran appropriate VA examinations to determine the nature and severity of her bilateral knee and hip disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner(s), and the examination reports should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Bilateral Knees

The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral knee disabilities.  The examiner should record the range of motion of the right and left knees observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right and left knee disabilities conducted in July 2010, January 2011, April 2012, February 2013, September 2015, and March 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should also indicate whether there is any evidence of recurrent subluxation or lateral instability of either knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe.  He or she should also report whether the Veteran has symptomatic or removed semilunar cartilage and, if so, to describe the symptoms associated with such meniscal condition.

The examiner should also describe the functional impairment associated with the Veteran's bilateral knee disability on her daily life, to include employment.

Bilateral Hips

The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral hip disabilities.  The examiner should record the range of motion of the right and left hips observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right and left hip disabilities conducted in January 2011, November 2011, February 2013, September 2015, and March 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should also indicate whether the Veteran's left and/or right hip disability results in flail joint of the hip, or impairment of the femur due to fracture or malunion.

The examiner should also describe the functional impairment associated with the Veteran's bilateral hip disability on her daily life, to include employment.

All opinions expressed should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

